 Case 19-59440-pwb            Doc 17 Filed 06/20/19 Entered 06/21/19 01:40:36                         Desc Imaged
                                   Certificate of Notice Page 1 of 2
                    UNITED STATES BANKRUPTCY COURT, Northern District of Georgia
                                          Atlanta Division
                                    1340 United States Courthouse
                                      75 Ted Turner Drive SW
                                         Atlanta, GA 30303
                                       www.ganb.uscourts.gov
In
Re:    P−D Valmiera Glass USA Corp.                         Case No.: 19−59440−pwb
                                                            Chapter: 11
                                                            Judge: Paul W. Bonapfel

                      ORDER SETTING DEADLINES FOR DEBTOR TO
                          CORRECT FILING DEFICIENCY(IES)
The Debtor filed a petition under the United States Bankruptcy Code on 6/17/19 . This case contains one or more filing
deficiencies that must be corrected. Deficiencies in the items listed below may include failure to file the document, failure
to sign the document or failure to submit the document on a form that substantially conforms to the Official Bankruptcy
Form. Links to all required Official Bankruptcy Forms and AO Director's national forms and to local rules, forms,
instructions and guidelines are on the court website www.ganb.uscourts.gov.

To be filed by 06/24/19
None Apply

To be filed by 06/24/19
None Apply



To be Filed by 07/01/19
Statement of Financial Affairs (Official Form B207)
Schedules A/B thru H (Official Forms B206A/B − B206H)
Summary of Assets and Liabilities (Official Form B206 Summary)
Attorney Disclosure of Compensation Form (Official Form B2030)
List of Equity Security Holders




If, by the dates set forth above, i) the Debtor fails to file the required papers or correct the deficiencies; ii) no
request for an extension of time is pending; or iii) neither the debtor nor any party in interest has requested a
hearing thereon, the Court may dismiss this case without further notice or hearing.

The Clerk will serve this order on Debtor, Debtor's counsel, and Trustee.

SO ORDERED, on June 18, 2019.




Form 430c December 2018                                   Paul W. Bonapfel
                                                          United States Bankruptcy Judge
        Case 19-59440-pwb             Doc 17 Filed 06/20/19 Entered 06/21/19 01:40:36                                Desc Imaged
                                           Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of Georgia
In re:                                                                                                     Case No. 19-59440-pwb
P-D Valmiera Glass USA Corp.                                                                               Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113E-9                  User: slaterc                      Page 1 of 1                          Date Rcvd: Jun 18, 2019
                                      Form ID: 430c                      Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 20, 2019.
db             +P-D Valmiera Glass USA Corp.,   168 Willie Paulk Pkwy,   Dublin, GA 31021-0729

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jun 20, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 18, 2019 at the address(es) listed below:
              J. Robert Williamson   on behalf of Debtor   P-D Valmiera Glass USA Corp.
               rwilliamson@swlawfirm.com,
               centralstation@swlawfirm.com;aray@swlawfirm.com;hkepner@swlawfirm.com;fharris@swlawfirm.com;rbazz
               ani@swlawfirm.com;mlevin@swlawfirm.com
                                                                                            TOTAL: 1
